Citation Nr: 0522085	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  04-11 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service-connected disability compensation at 
the monthly rate of $2,163 from June 9, 1994, to December 1, 
2001.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from January 1966 to 
March 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal an award action by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which implemented an April 2000 rating decision that 
assigned a total rating based on individual unemployability 
(TDIU) based on service connected disabilities from June 9, 
1994.  The veteran has contested the dollar amount of the 
rate of compensation paid for a TDIU from June 9, 1994, to 
December 1, 2001.  


FINDINGS OF FACT

1.  Service connection was awarded in January 1995 for post-
traumatic stress disorder (PTSD); a 50 percent disability 
evaluation has been in effect since June 9, 1994, the date of 
receipt of the service connection claim.  

2.  In October 2001 the RO granted service connection for 
diabetes mellitus evaluated as 20 percent disabling since 
June 9, 1994; in April 2002 the RO granted service connection 
for peripheral neuropathy of the upper and lower extremities 
and assigned a TDIU from June 9, 1994.  

3.  Payments of compensation at the total disability (100 
percent) rate were authorized from June 9, 1994, at 
progressively increasing rates that reflected periodic 
statutory increases and dependency changes; the rate of 
monthly compensation paid from December 1, 2001, was $2,163.  


CONCLUSION OF LAW

The veteran's claim for payment of compensation at the rate 
of $2,163 from September 1, 1993, to December 1, 2001, based 
on award of a TDIU is without legal merit.  38 U.S.C.A. §§ 
101, 1110, 1114, 5111 (West 2002); 38 C.F.R. §§ 3.4, 3.21, 
3.31 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The essential facts relevant to the determination as to the 
issue on appeal service are not in dispute.  The matter is 
legal in nature as its outcome is determined by the 
interpretation and application of the law and regulations 
rather than by consideration of conflicting or disputed 
evidence.  Given the nature of the issue, procurement of 
additional evidence would not strengthen the veteran's claim.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 (2002); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).  Consequently, the VCAA is not applicable to 
the matter decided herein and no further action to comply 
with its provisions is required.  




Applicable law and regulations

The term compensation means a monthly payment by the 
Secretary to a veteran because of service-connected 
disability.  See 38 U.S.C.A. § 101(13) (West 2002); 38 C.F.R. 
§ 3.4(a) (2003).  Disability compensation is payable to a 
veteran who is disabled as the result of injury or disease if 
such injury or disease was incurred in or aggravated in the 
line of duty during qualifying military service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.4(b) 
(2004).  

The basic rates for monthly disability compensation  for 
disabilities rated between 10 and 100 percent disabling are 
found at 38 U.S.C.A. §§ 1114(a)-(j).  Congress updates these 
rates periodically, usually annually.  VA is required to 
publish the annual changes enacted by Congress.  See 38 
C.F.R. § 3.21 (2004).  

The rates of compensation paid from December 1, 2001, were 
established by Congress in the Veterans' Compensation Cost-
of-Living Adjustment Act of 2001 (Act), Pub. L. No. 107-94, § 
7, 115 Stat. 902 (Dec. 21, 2001).  Effective as of December 
1, 2001.  Subsection (b)(1) provided for an increase in the 
dollar amounts of compensation specified in 38 U.S.C.A. § 
1114.  


Factual Background

In an application for VA disability compensation received on 
June 9, 1994, the veteran requested service connection for 
PTSD and diabetic peripheral neuropathy.  By a January 1995 
rating decision, the RO granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
evaluation from the date of the claim.  The veteran initiated 
a timely appeal of the 30 percent rating.  In October 1995 a 
hearing officer increased the rating for PTSD to 50 percent.  
In August 1996 the veteran withdrew his appeal.  

In July 1997 the RO denied service connection for diabetes 
mellitus and peripheral neuropathy on the basis that it was 
not incurred in service and was not a disorder that qualified 
for a presumption of service connection under the Agent 
Orange Act of 1991.  

In June 2000 the veteran requested that his claim for service 
connection for peripheral neuropathy due to herbicide 
exposure be reopened.  By an October 2001 rating decision, 
the RO granted service connection for diabetes mellitus based 
on an amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type II diabetes effective July 9, 
2001.  See Fed. Reg. 23,166-69 (May 8, 2001).  The RO 
assigned an initial evaluation of 20 percent from June 9, 
1994, the date of the original claim, but denied service 
connection for peripheral neuropathy associated with 
herbicide exposure.  

In December 2001 the veteran, through his attorney, filed a 
claim for a TDIU based on disability due to PTSD.  By its 
rating decision of April 2002, the RO granted service 
connection for peripheral neuropathy of the upper and lower 
extremities and assigned disability evaluations which in 
combination with the 50 percent rating for PTSD raised the 
combined rating for all service connected disabilities to 80 
percent.  The ratings were made effective from June 9, 1994, 
pursuant to the provisions of Nehmer v. United States 
Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer 
I"), and the specific guidance provided in Nehmer v. United 
States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) 
("Nehmer II"), and Nehmer v. United States Veterans Admin., 
No. C86-6160 TEH (N.D. Cal. Dec. 12, 2000) (class action 
order), which created an exception to the provisions 
governing the assignment of effective dates in certain cases.  
By the same decision, the RO assigned a TDIU from June 9, 
1994.  

An April 2002 letter advised the veteran of the actions taken 
on his claim.  The letter provided a detailed breakdown of 
the rates of compensation payable from the effective date of 
the award, with incremental increases from the $1,901 initial 
monthly rate paid from June 9, 1994, the effective date of 
the award, to $2,163 per month paid from December 1, 2001, 
the effective date of the most recent legislative rate 
change.  The letter identified the reason for each rate 
change, such as legislative increases or a change in status 
of a dependent.  

On appeal the veteran has contended through his attorney that 
the retroactive award of compensation at the 100 percent 
disability rate was calculated incorrectly and in a manner 
that was inconsistent with 38 U.S.C.A. § 1114(j), which 
provides for monthly compensation in the amount of $2,163.  
He argued that the "plain meaning" of the statute was that 
the amount specified by the statute was to be paid to a 
veteran "if and while" the disability was rated as total, an 
event that occurred in April 2002.  Therefore, he argued, 
compensation at the monthly rate of $2,163 should have been 
paid since June 9, 1994, because the veteran was rated as 100 
percent disabled since then.  


Analysis

The veteran has not contested the effective date of the TDIU 
or argued that a rate higher than 100 percent, such as 
through an award of special monthly compensation, should be 
assigned.  His dispute with the amount of compensation 
awarded is limited to the question of which 100 percent 
compensation rate specified by law during the period covered 
by his award should control the amount of past due benefits 
paid to him.  The veteran does not argue that the monthly 
compensation amounts since June 9, 1994, were incorrectly 
added or that the dates of payment are incorrect.  His 
argument is simply that the monthly compensation amount of 
$2,163, which became effective on December 1, 2001 by 
statutory amendment to 38 U.S.C.A. § 1114(j), should apply 
retroactively.  

The rates of compensation paid from December 1, 2001, were 
established by Congress in the Veterans' Compensation Cost-
of-Living Adjustment Act of 2001 (Act), Pub. L. No. 107-94, § 
7, 115 Stat. 902 (Dec. 21, 2001).  Effective as of December 
1, 2001.  Subsection (b)(1) provided for an increase in the 
dollar amounts of compensation specified in 38 U.S.C.A. § 
1114.  

The procedure for the establishment of periodic rate 
increases has been in effect throughout the period covered by 
the award of a TDIU.  Each year Congress mandates the monthly 
amount and effective date  of the compensation that VA will 
pay to a disabled veteran depending on the level of 
disability adjudicated.  These changes are set forth at 38 
U.S.C.A. §§ 1114(a)-(j).  The Secretary has no discretion as 
to the amount to be paid or the effective date from which an 
increase in payments is authorized.  

In this case, the RO established an effective date of July 9, 
2001, for the award of a TDIU to coincide with the effective 
date of the ratings for service-connected disability due to 
diabetes mellitus and peripheral neuropathy associated with 
diabetes mellitus.  VA regulations require that any payment 
for disability compensation, based on an original award, 
begin on the first day of the calendar month following the 
month in which the award became effective.  See 38 U.S.C.A. § 
5111(a); 38 C.F.R. § 3.31.  The rate of compensation paid to 
the veteran was at the rate established by Congress for 
compensation awarded in June 1994, followed by further 
increases that rejected statutory rate changes and additions 
or deletions of dependents from the veteran's award, as 
explained in the April 2002 notification letter.  The 
statutory rate at the time of the April 2002 award was $2,163 
per month.  

The monthly amount of disability compensation is strictly 
established by Congress and VA publishes the amounts on an 
annual basis, and an award based on a statutory rate increase 
is subject to the effective date of the rate change specified 
by Congress.  VA has no authority to alter either the amount 
paid or the effective date established in the legislation.  
While the veteran contends that the rate in effect at the 
time of the April 2002 award of compensation at the total 
disability rate should be paid for the entire period covered 
by the award, to do so would result in more compensation than 
that authorized by Congress.  The veteran has cited no legal 
authority to support his position.  

To the contrary, the veteran's arguments have been rejected 
by the United States Court of Appeals for Veterans Claims 
(Court) and the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In Sandstrom v. Principi, 
16 Vet. App. 481 (2002), the Court noted that veteran was 
awarded retroactive special monthly compensation based on a 
finding of clear and unmistakable error (CUE) in a prior 
decision.  At issue was the wording of 38 U.S.C.A. § 
5109A(b), which provided that: "For the purposes of 
authorizing benefits, a rating or other adjudicative decision 
that constitutes a reversal or revision of a prior decision 
on the grounds of clear and unmistakable error has the same 
effect as if the decision had been on the date of the prior 
decision.  The veteran argued that the words "same effect" 
meant that he should be paid the amount of compensation that 
would have been paid in 1969 and succeeding years in current 
dollars, thereby allowing him to realize cost of living 
increases to offset inflation.  Sandstrom, Id. 483.  

In rejecting this argument, the Court held that the veteran 
was arguing for a payment of a cost of living increase for 
inflation in lieu of an already denied request for interest 
and that the doctrine of sovereign immunity barred payment of 
either.  Sandstrom, Id. at 485.  The Court found that the 
statutory language as to "same effect" did not mean that the 
veteran should be paid from 1969 in the same amount as 
allowed for in 1996.  Concurring, Judge Kramer stated that 
the claimant was not entitled to receive an award based on 
the higher amount because that amount was not provided for by 
statute during all of the months of the award.  Sandstrom, 
Id. at 486.  

The Federal Circuit affirmed, finding that the Court had 
correctly concluded that the government had not waived its 
sovereign immunity by compensating veterans harmed by the 
government's own CUE.  Sandstrom v. Principi, 358 F.3d 1376, 
1380 (Fed. Cir. 2004).  The Federal Circuit dismissed the 
argument that the request was for a cost-of-living allowance 
rather than interest and that the no-interest rule should not 
apply, noting that such argument elevated form over function.  

The Federal Circuit also rejected the argument that the 
veteran was simply requesting payment of the dollar amount 
written into the version of 38 U.S.C. § 1114(n) in effect at 
the time of the CUE correction, finding that this would be 
"tantamount to reading the statute's incorporation of an 
explicit dollar amount as a waiver of sovereign immunity and 
as an expression of a willingness to compensate veterans 
disadvantaged by a CUE in real, rather than nominal dollars."  
Id. at 7-8.  The argument failed because "§ 1114 does not 
address the issue of retroactive payments, much less provide 
a clear, explicit waiver of the government's sovereign 
immunity from interest payments accruing to retroactive 
payments."  Id. At 78.  

The Board therefore finds that the veteran is claiming 
benefits not provided for by law.  He has cited no authority 
to support his contentions other than his own conclusion as 
to how the statute should be interpreted.  There is no legal 
merit to his argument and his claim must therefore be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law 
is dispositive, the claim should be denied on the basis of 
the absence of legal merit).  


ORDER

Payment of service-connected disability compensation at the 
monthly rate of $2,163 from June 9, 1994, to December 1, 
2001, is denied.  



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


